Wells, J. orally.
— The note was made in such form as the defendant chose to accept and to negotiate. The election at which bank in Boston to call for the pay, was with the holder. A demand there was sufficient. Page v. Webster, 15 Maine, 249. The principle of that decision is applicable equally to a note payable in Boston, as in Portland. The notary certifies that the note was presented when payable, and that payment was refused, and that notice of the default was forwarded to the defendant. Plainly the default spoken of, was that of the non-payment stated before. The law prescribed no form. Taking the whole certificate together, all the facts necessary to charge the indorser, are found in it.

Judgment on the default.